1

2

3

4

5

6

7

8

9

10

11
                      UNITED STATES DISTRICT COURT
12

13
                     CENTRAL DISTRICT OF CALIFORNIA

14
     LIDO LIVE TV, LLC,               )   Case No.: 8:21-CV-00916-CJC-(JDEx)
15                                    )
16
                 Plaintiff,           )   [Orange County Superior Court
                                      )   Case No. 30-2021-01190546-CU-BC-
17          vs.                       )   CJC]
18                                    )
     CALIFORNIA EXOTIC NOVELTIES, )       ORDER TO SEVER AND
19
     LLC dba CALEXOTICS, a Limited    )   PARTIALLY REMAND
20   Liability Company; VIDEO         )
     MANAGEMENT INDUSTRIES, INC.; )
21
     DAVID BETESH, an individual,     )
22   SUSAN COLVIN, an individual,     )
23   and DOES 1 through 30, INCLUSIVE )
                                      )
24
                 Defendants.          )
25                                    )
                                      )
26

27

28
                                      1

              ORDER TO SEVER AND PARTIALLY REMAND
1
           Having considered the Stipulation to Sever and Partially Remand agreed to
2
     by Plaintiff Lido Live TV, LLC (“LLTV”); Defendants California Exotic
3

4    Novelties, LLC dba CalExotics (“CalExotics”) and Susan Colvin (“Colvin”)
5
     (collectively, Calexotics and Colvin are sometimes referred to herein as the
6

7    “CalExotic Defendants”); and Defendants Video Management Industries, Inc.
8
     (“VMI”) and David Betesh (“Betesh”) (collectively, VMI and Betesh are
9

10
     sometimes referred to herein as the “VMI Defendants”):

11   IT IS HEREBY ORDERED:
12
           1.    Counts I through V of Plaintiff Lido Live TV, LLC’s Complaint are
13

14               severed as against the CalExotic Defendants; and
15

16

17
           2.    The claims against the CalExotic Defendants are remanded back the
18               Superior Court of the State of California, Orange County, Case No.
19
                 30-2021-01190546-CU-BC-CJC ; and
20

21

22
           3.    Diversity jurisdiction exists as and between Plaintiff Lido Live TV,
23

24               LLC and VMI Defendants and this Court shall retain jurisdiction over
25
                 Counts VI and VII of Plaintiff’s Complaint; and
26

27

28
                                              2

                ORDER TO SEVER AND PARTIALLY REMAND
